           Case 2:18-cv-02373-JAD-NJK Document 53 Filed 07/13/21 Page 1 of 6


1    AARON D. FORD
       Attorney General
2    KATLYN M. BRADY (Bar No. 14173)
       Senior Deputy Attorney General
3    State of Nevada
     Office of the Attorney General
4    555 E. Washington Ave., Ste. 3900
     Las Vegas, Nevada 89101
5    (702) 486-0661 (phone)
     (702) 486-3773 (fax)
6    Email: katlynbrady@ag.nv.gov

7    Attorneys for Defendant
     Darren Spiece
8

9

10                               UNITED STATES DISTRICT COURT

11                                   DISTRICT OF NEVADA

12   TONY HINES,                                      Case No. 2:18-cv-02373-JAD-NJK
13                  Plaintiff,
                                                          ORDER GRANTING
14   v.                                           DEFENDANTS’ UNOPPOSED MOTION
                                                    TO EXTEND THE DISPOSITIVE
15   JAMES DZURENDA, et al.,                            MOTION DEADLINE
                                                         (FIRST REQUEST)
16                  Defendants.
17         Defendant, Darren Spiece, by and through counsel, Aaron D. Ford, Nevada Attorney
18   General, and Katlyn M. Brady, Senior Deputy Attorney General, of the State of Nevada,
19   Office of the Attorney General, requests this Court grant a 45-day extension of the
20   dispositive motion deadline.
21   I.    INTRODUCTION
22         Defendant respectfully requests this Court extend the deadline to file a dispositive
23   motion from July 12, 2021, to August 26, 2021. Good cause supports this extension as
24   counsel has another dispositive motion due today1 and was recently tasked with creating a
25   new litigation team within the Public Safety Division—Nevada Department of Corrections
26   (NDOC). Counsel is the current team leader of said litigation team, bearing primary case
27   assignment responsibility over all cases previously assigned to both her and her (4) Deputy
28         1   Case number 2:19-cv-00721-RFB-DJA


30                                          Page 1 of 6
           Case 2:18-cv-02373-JAD-NJK Document 53 Filed 07/13/21 Page 2 of 6


1    Attorney Generals (DAG). With the exception of one DAG, who is currently on leave until
2    August 1, 2021, the three (3) DAGs are new to practice and/or new to civil litigation. In
3    addition, Plaintiff needs additional time for dispositive motions as Plaintiff’s motion to
4    amend was recently denied. Accordingly, the parties have agreed to a 45-day extension to
5    draft the dispositive motions as the parties have agreed that it is beneficial to both parties.
6    II.   BACKGROUND
7          This matter is based upon Plaintiff’s claim that Defendant Spiece violated Plaintiff’s
8    rights by failing to provide an adequate description of the confidential information used
9    during a disciplinary hearing. ECF No. 17 at 11:16-19. Plaintiff further claims Defendant
10   did not verify the credibility of the confidential information. Id.
11         Following the opening of discovery, the parties engaged in discovery that ultimately
12   resulted in Plaintiff filing a motion to compel. ECF No. 44. This Court then denied the
13   motion. ECF No. 51.
14         Plaintiff also filed a motion to amend the Complaint. ECF No. 36. Following briefing,
15   this Court recently denied the motion to amend. ECF No. 52.
16         On July 12, 2021, due to an emergency of the undersigned counsel, DAG Amy A.
17   Porray conducted a meet and confer with Plaintiff to discuss the dispositive motion
18   deadline. See Declaration of Attorney Porray, Exhibit A. DAG Porray explained that
19   counsel had a second dispositive motion due July 12, 2021, and was tasked with creating a
20   new inmate litigation team for the Office of the Nevada Attorney General. DAG Porray
21   requested Plaintiff consent to a 45-day extension of time for the dispositive motion
22   deadline. DAG Porray explained why she was covering the meet and confer for counsel and
23   the purpose thereof. She also explained why the Attorney General was unable to give
24   Plaintiff advance notice of the telephone conference, as Plaintiff requested an answer to
25   the same. Id.
26         DAG Porray explained what a dispositive motion was, and explained what the effect
27   of an unopposed motion was. Plaintiff further agreed Defendant could title his motion as
28   unopposed to reflect this agreement. Plaintiff readily agreed to the extension as he


30                                            Page 2 of 6
            Case 2:18-cv-02373-JAD-NJK Document 53 Filed 07/13/21 Page 3 of 6


1    explained he also needed additional time to complete a dispositive motion. Plaintiff was
2    appreciative that counsel would file the unopposed motion. His only request was that a
3    scheduling order with the date for dispositive motions be included. DAG Porray informed
4    Plaintiff of the contents of an unopposed motion and that it would necessarily include the
5    date. Id.
6    III.   LEGAL ARGUMENT
7           Motions to enlarge time are governed by FED R. CIV. PROC. 6(b) and Nevada Local Court
8    Rule 26-32 and 26-6:
9                 (b) Extending Time.

10                (1) In General. When an act may or must be done within a
                  specified time, the court may, for good cause, extend the time:
11
                  (A) with or without motion or notice if the court acts, or if a
12                request is made, before the original time or its extension expires;
                  or
13
                  (B) on motion made after the time has expired if the party failed
14                to act because of excusable neglect.[3]

15   and
16                LR 26-3. EXTENSION OF SCHEDULED DEADLINES
                         A motion or stipulation to extend any date set by the
17                discovery plan, scheduling order, or other order must, in addition
                  to satisfying the requirements of LR IA 6-1, be supported by a
18                showing of good cause for the extension. A motion or stipulation
                  to extend a deadline set forth in a discovery plan must be
19                received by the court no later than 21 days before the expiration
                  of the subject deadline. A request made within 21 days of the
20                subject deadline must be supported by a showing of good cause.
                  A request made after the expiration of the subject deadline will
21                not be granted unless the movant also demonstrates that the
                  failure to act was the result of excusable neglect. A motion or
22                stipulation to extend a discovery deadline or to reopen discovery
                  must include:
23
                         (a) A statement specifying the discovery completed;
24
                         (b) A specific description of the discovery that remains to
25                       be completed;
26

27          2On April 17, 2020, the Federal District Court of Nevada amended the Local Rules.
28   This motion cites to the most recent version.
           3
             FED R. CIV. PROC. 6(b)


30                                           Page 3 of 6
           Case 2:18-cv-02373-JAD-NJK Document 53 Filed 07/13/21 Page 4 of 6


1                        (c) The reasons why the deadline was not satisfied or the
                         remaining discovery was not completed within the time
2                        limits set by the discovery plan; and
                         (d) A proposed schedule for completing all remaining
3                        discovery.[4]
4          Defendant provides the following information in compliance with LR 26-3.
5          A.     Statement Of Completed Discovery
6          To date, the following discovery has been completed: Plaintiff’s First Set of
7    Interrogatories to Defendant Darren Spiece and Plaintiff’s First Request for Production of
8    Documents to Defendant Darren Spiece.
9          B.     A Description Of Discovery That Remains To Be Completed
10         There is no remaining discovery to be completed.
11         C.     The Reasons For The Extension Request
12         Defendant was unable to complete the dispositive motion for the following reasons:
13   (1) counsel had another dispositive motion due the same day, (2) the OAG is in the middle
14   of a major restructuring and counsel is tasked with the creation of this new litigation team
15   and (3) counsel has been covering for another attorney that was out of the office with a
16   medical emergency. Further, Plaintiff indicated he needs additional time to complete his
17   own dispositive motion and thus consented to the extension.
18         D.     The Proposed New Deadlines
19         Dispositive Motion Deadline                           August 26, 2021
20         Joint Pretrial order                                  September 27, 20215
21   ///

22   ///

23   ///

24   ///

25   ///

26   ///
                                          26-3
27         4 Nevada Local Court Rules 26-4
           5 This deadline is suspended if dispositive motions are filed. The joint pretrial order
28
     is due 30 days after a ruling on the dispositive motions.or further court order.


30                                           Page 4 of 6
           Case 2:18-cv-02373-JAD-NJK Document 53 Filed 07/13/21 Page 5 of 6


1    IV.    CONCLUSION

2           The parties respectfully request an extension of 45 days to allow for the completion

3    of the dispositive motion deadline.

4           DATED this 13th day of July, 2021.

5                                                          AARON D. FORD
                                                           Attorney General
6
                                                           By: /s/ Katlyn M. Brady
7                                                          KATLYN M. BRADY (Bar No. 14173)
                                                           Senior Deputy Attorney General
8
                                                           Attorneys for Defendant
9
       This stipulation was filed after the expiration of the subject deadline and, therefore, requires a
10     showing of excusable neglect in addition to good cause. Counsel for Defendant fails to
11     address, let alone establish, excusable neglect. Further, work on other cases or establishing a
       litigation unit does not constitute good cause. Nonetheless, as a one-time courtesy to the
12     parties, the Court will GRANT this stipulation. Counsel must strictly comply with all rules
       and case law.
13

14     IT IS SO ORDERED.

15     Dated: July 14, 2021
16                                     _____________________
17                                     Nancy J. Koppe
                                       U.S. Magistrate Judge
18

19

20

21

22

23

24

25

26

27

28



30                                                  Page 5 of 6
